DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 6 requires a range of a lower and upper PWM limit in which if the basis is less than the lower PWM limit one pulse control is implemented.  However, see instant figs 6,7,9, as PWM is always shown as commanded/controlled/desired from below limit,e.g. S9 whereas one pulse control is not disclosed as below PWM lower limit.  Examiner notes the claim language is original and the instant specification repeats the claim language verbatim, so the claim is supported, but operating one pulse control at torque lower than PWM is not disclosed and known to one of ordinary skill in the art of electric motor control to be undesirable.  It cannot be determined what the PEM lower control limit is, and when one pulse control would be employed below said unknown limit.  The metes and bounds of the claim cannot be determined and is therefore indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,4-9- is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Yamada et al US 8,497,646.
In Re 1,4-9 Yamada teaches
1. A control apparatus (title) comprising: 
a data acquisition part (280,200,201,400 fig 4) that is configured to acquire torque data (Trqcom) indicating a drive 5torque of an electric motor (M1), rotation number data (thetha) indicating a rotation number of the electric motor, and DC voltage data (Vb,VH,Vd,Vq figs 1,4-5) indicating a DC voltage supplied to an inverter (14) which supplies an AC current to the electric motor; 
a determination basis derivation part (fig 3 torque y axis, rotation x axis, modulation factor) that is configured to derive a determination basis based on a drive efficiency (construed as k equation 11 col 16 ll 1-27) of the electric motor by using the torque data, the 10rotation number data, and the DC voltage data; and 
a control method determination part (360) that is configured to determine, based on the determination basis, which one of a one-pulse control and a pulse-width modulation control is employed as a control method of the inverter (figs 2-3,12-13 especially steps ST12-15,20,23)(at least all figs and cols 1-22).  
4. The control apparatus according to claim 1, wherein the determination basis derivation part derives, as the determination 20basis, a one-pulse control lower limit rotation number which is a function of the DC voltage and the drive torque and which is a lower limit of the rotation number of the electric motor in a case where the one-pulse control is capable of being employed as the control method of the inverter (see fig 3 region A3 bounded by rotation number curve), and the control method determination part determines that the one-pulse control is 25employed as the control method of the inverter in a case where the rotation number27 indicated by the rotation number data is equal to or more than the one-pulse control lower limit rotation number (A3).  
5. The control apparatus according to claim 1, 5wherein the determination basis derivation part derives, as the determination basis, a one-pulse control lower limit rotation number which is a function of the DC voltage and the drive torque and which is a lower limit of the rotation number of the electric motor in a case where the one-pulse control is capable of being employed as the control method of the inverter (see fig 3 region A3 bounded by rotation number curve), and 10the control method determination part determines that the pulse-width modulation control is employed as the control method of the inverter in a case where the rotation number indicated by the rotation number data is less than the one-pulse control lower limit rotation number (see fig 3 summation of regions A1 and A2 bounded by rotation number curve).  
156. The control apparatus according to claim 1, wherein the determination basis derivation part derives, as the determination basis, a pulse-width modulation control upper limit torque (see fig 3 regions A1-A2 bound with torque curve dependent on speed) and a pulse-width modulation control lower limit torque (see fig 3 regions A1-A2 bound with torque curve dependent on speed) which are a function of the rotation number and the DC voltage and which are an upper limit and a lower limit of the drive torque of the electric 20motor, respectively, in a case where the pulse-width modulation control is capable of being employed as the control method of the inverter, and the control method determination part determines that the one-pulse control is employed as the control method of the inverter in a case where the drive torque indicated by the torque data is less than the pulse-width modulation control lower limit torque (see 35 USC 112b rejection above) or in 25a case where the drive torque indicated by the torque data exceeds the pulse-width28 modulation control upper limit torque (A3).  
7. The control apparatus according to claim 1, wherein the determination basis derivation part derives, as the determination 5basis, a pulse-width modulation control upper limit torque (see fig 3 regions A1-A2 bound with torque curve dependent on speed) and a pulse-width modulation control lower limit torque (see fig 3 regions A1-A2 bound with torque curve dependent on speed) which are a function of the rotation number and the DC voltage and which are an upper limit and a lower limit of the drive torque of the electric motor, respectively, in a case where the pulse-width modulation control is capable of being employed as the control method of the inverter, and 10the control method determination part determines that the pulse-width modulation control is employed as the control method of the inverter in a case where the drive torque indicated by the torque data is equal to or more than the pulse-width modulation control lower limit torque and is equal to or less than the pulse-width modulation control upper limit torque (A1-A2 both PWM Control Mode).

In Re 8,9, the vehicle (title) of claim 8 and method of claim 9 rejected over in re 1 as taught by Yamada as described above.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al US 8,497,646 in view of Tsuji et al US 2007/0229010.
	In Re 2, Yamada does not teach although Tsuji teaches a first loss estimation part that is configured to estimate a first loss which is a sum of at least part of a loss caused by the inverter and at least part of a loss caused by the electric motor in a case where the one-pulse control is employed as the control method of the inverter (paras 4-7); and 
20a second loss estimation part that is configured to estimate a second loss which is a sum of at least part of a loss caused by the inverter and at least part of a loss caused by the electric motor in a case where the pulse-width modulation control is employed as the control method of the inverter, wherein the determination basis derivation part derives the determination basis 25indicating that the one-pulse control is preferable as the control method of the inverter in26 a case where the first loss estimated by the first loss estimation part is smaller than the second loss estimated by the second loss estimation part (paras 133-135,180).  
Tsuji further teaches reducing power loss by using the least power lost between PWM and single pulse control (paras 4-7133-135,180). It would have been obvious to a person having ordinary skill in the art at the time of the invention (pre-AIA ) or before the effective filing date of the invention (AIA ) to add Tsuji’s loss estimation determinations to Yamada to minimize power loss.
In Re 3, Yamada does not teach although Tsuji teaches 5a first loss estimation part that is configured to estimate a first loss which is a sum of at least part of a loss caused by the inverter and at least part of a loss caused by the electric motor in a case where the one-pulse control is employed as the control method of the inverter (para 4-7); and 
a second loss estimation part that is configured to estimate a second loss which 10is a sum of at least part of a loss caused by the inverter and at least part of a loss caused by the electric motor in a case where the pulse-width modulation control is employed as the control method of the inverter, wherein the determination basis derivation part derives the determination basis indicating that the pulse-width modulation control is preferable as the control method of 15the inverter in a case where the second loss estimated by the second loss estimation part is smaller than the first loss estimated by the first loss estimation part (paras 133-135,180).  
Tsuji further teaches reducing power loss by using the least power lost between PWM and single pulse control (paras 4-7133-135,180). It would have been obvious to a person having ordinary skill in the art at the time of the invention (pre-AIA ) or before the effective filing date of the invention (AIA ) to add Tsuji’s loss estimation determinations to Yamada to minimize power loss.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL C STAUBACH whose telephone number is (571)272-3748. The examiner can normally be reached Monday - Thursday 7:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARL C STAUBACH/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        you